DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 12/7/2020.
	Claims 1-20 are pending.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/8/2021 and 3/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Williams (US 9,445,810).
With regard to claim 1, Cappola discloses a surgical handle assembly apparatus (see fig.12), comprising: a toothed rack (292); a movable handle member (19); and a driving pawl (351 see fig.13) disengaged from the toothed rack (as seen in fig.19) configured to engage the toothed rack (292 fig.13) and advance the toothed rack (292) in a linear distal direction to place the surgical handle assembly apparatus (19) in a firing mode from a ready to fire position in response to the movable handle member (19) advancing in a proximal direction (fig.23).  
With regard to claim 2, Cappola discloses a surgical handle assembly apparatus (12), comprising a latch (352) configured to disengage from a slot (cut between toothed racks fig.23) in the toothed rack in response to the surgical handle assembly (19) apparatus being placed into the ready to fire position.  
With regard to claim 3, Cappola discloses a surgical handle assembly apparatus (12), wherein the latch (352) is configured to disengage from the slot (cut between toothed racks fig.19) in the toothed rack to prevent the latch from advancing the toothed rack (292) in a linear proximal direction.  
With regard to claim 4, Cappola discloses a surgical handle assembly apparatus (12), comprising a disengagement mechanism (340) configured to disengage from the driving pawl (351) in response to the surgical handle assembly (12) apparatus being in the firing mode.  
With regard to claim 5, Cappola discloses a surgical handle assembly apparatus (12), wherein the disengagement mechanism (340) is disengaged from the driving pawl (351 fig.23) to prevent the disengagement mechanism from disengaging the driving pawl (351 fig.19) from the toothed rack (292).  
With regard to claim 6, Cappola discloses a surgical handle assembly apparatus (12), comprising:a toothed rack (292); a driving pawl (351) configured to engage the toothed rack (292) and advance the toothed rack in a linear distal direction; a25 BC&H Docket No. 1750.0050003disengagement mechanism (340) configured to disengage the driving pawl (351) from the toothed rack (292); and a movable handle member (19) coupled to the driving pawl (351), wherein the movable handle member (19) is configured to move between a proximal position and a distal position, and wherein the surgical handle assembly (19) is in a ready to fire position in response to the driving pawl (351) being disengaged from the toothed rack (292) and the movable handle member (19) being in the distal position.  
With regard to claim 7, Cappola discloses the surgical handle assembly apparatus (12), comprising a button (345), wherein the disengagement mechanism (340) is configured to disengage the driving pawl (351) from the toothed rack (292) in response to the button being pressed.  
With regard to claim 8, Cappola discloses the surgical handle assembly apparatus (12), wherein the button (345) is configured to contact the disengagement mechanism (340) in response to the button being pressed.  
With regard to claim 9, Cappola discloses the surgical handle assembly apparatus (12), wherein a slanted surface (as seen in fig.17) of the button (345) is configured to contact the disengagement mechanism (340) and move the disengagement mechanism in a downward direction in response to the slanted surface contacting the disengagement mechanism.  
With regard to claim 10, Cappola discloses the surgical handle assembly apparatus (12), wherein the disengagement mechanism (340) is configured to disengage the driving pawl (351) from the toothed rack (292) in response to the disengagement mechanism (340) moving in the downward direction.  
With regard to claim 11, Cappola discloses the surgical handle assembly apparatus (12), wherein the driving pawl (351) is configured to move in a downward direction and disengage from the toothed rack (292) in response to the disengagement mechanism (340) contacting the driving pawl (351 through disconnect link 364).  
With regard to claim 12, Cappola discloses the surgical handle assembly apparatus (12), comprising a latch (352) coupled to the driving pawl (351).26 BC&H Docket No. 1750.0050003  
With regard to claim 13, Cappola discloses the surgical handle assembly apparatus (12), wherein the driving pawl (351) is configured to move in a downward direction (fig.29) and disengage the latch (352) from the toothed rack (292) in response to the disengagement mechanism (340) contacting the driving pawl (351 through disconnect link 364).  
 With regard to claim 14, Cappola discloses the surgical handle assembly apparatus (12), comprising: a toothed rack (292); a movable handle member (19); a driving pawl  (351) configured to engage the toothed rack and advance the toothed rack in a linear distal direction in response to the movable handle member advancing in a proximal direction; and a disengagement mechanism (340) configured to disengage the driving pawl (351 through disconnect link 364) from the toothed rack (292), wherein the driving pawl is configured to move in the proximal direction placing the surgical handle assembly (19) apparatus in a ready to fire position in response to the movable handle member moving in a distal direction, and wherein the driving pawl (292) is configured to reengage the toothed rack and advance the toothed rack in the linear distal direction placing the surgical handle assembly (19) apparatus in a firing mode in response to the movable handle member advancing in the proximal direction.  
With regard to claim 15, Cappola the surgical handle assembly apparatus (12), wherein the surgical handle assembly (19) apparatus is coupled to a reloadable cartridge assembly (26a).  
With regard to claim 16, Cappola the surgical handle assembly apparatus (12), wherein the reloadable cartridge assembly (26a) is in an unclamped position prior to the driving pawl (351) engaging the toothed rack (292) and advancing the toothed rack in the linear distal direction and prior to the disengagement mechanism (340) disengaging the driving pawl from the toothed rack.  
With regard to claim 17, Cappola the surgical handle assembly apparatus (12), wherein the reloadable cartridge assembly (26a) is in a clamped position in response to the surgical handle assembly (19) apparatus being in the ready to fire position.27 BC&H Docket No. 1750.0050003  
With regard to claim 18, Cappola the surgical handle assembly apparatus (12), wherein the reloadable cartridge assembly (26a) is in a clamped position in response to the surgical handle assembly (19) apparatus being in the firing mode.  
With regard to claim 19, Cappola the surgical handle assembly apparatus (12), wherein the reloadable cartridge assembly (26a) is configured to fire staples in response to the surgical handle assembly (19) apparatus being in the firing mode and the movable handle member being partially actuated.  
With regard to claim 20, Cappola the surgical handle assembly apparatus (12), wherein the reloadable cartridge assembly (26a) is configured to fire staples in response to the surgical handle assembly (19) apparatus being in the firing mode and the movable handle member being fully actuated.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-8 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,856,871. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claims of the instant application to have been obvious variations of the claims of the patent. The claims of the patent and the claims of the present application are both directed to a surgical handle assembly including a toothed rack, a movable handle member, and a driving pawl. While the claims of the present application and the claims of the patent may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.	
8.	Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 11 of copending Application No. 17/686,730 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claims of the instant application to have been obvious variations of the claims of the copending application. The claims of the copending application and the claims of the present application are both directed to a surgical handle assembly including a toothed rack, a movable handle member, and a driving pawl. While the claims of the present application and the claims of the copending application may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.	
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
9.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
9/12/2022